Delaplaine, J.,
delivered the opinion of the Court.
Donald L. Brennan, a prisoner in the Maryland House of Correction, has applied here for leave to appeal from refusal of a writ of habeas corpus.
Petitioner alleges that on July 13, 1950, he was found guilty by a trial magistrate for Prince George’s County *692on two criminal charges and was sentenced to the House of Correction for six months on one charge ánd three months on the other, the sentences to run consecutively; and that on September 11, 1950, he was found guilty by the same trial magistrate on two other charges, and was sentenced to the House of Correction for six months oh one charge and three months on the other, the sentences to run consecutively.
Petitioner contends that the trial magistrate had no right to make the sentences run consecutively. As Judge Tucker, who refused to issue the writ, pointed out, even if it be assumed that the two former sentences run concurrently with the latter two, nevertheless the latter two will not terminate until nine months after the beginning of the imprisonment in September, 1950,. i.e., in June, 1951.
As petitioner has not shown that he is illegally imprisoned, his application must be denied.

Application denied, with costs.